Citation Nr: 1205279	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for skin rash on the back and lower stomach, including as a result of exposure to herbicides. 

2.  Entitlement to service connection for fungus on both feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket based on severe financial hardship.  See 38 C.F.R. § 20.900 (2010). 

The Veteran served on active duty from August 1969 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was before the Board in September 2010, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

In response to the Board's September 2010 remand, the Veteran was afforded a VA examination in December 2010 in which the VA examiner diagnosed popular dermatitis of the back; onychomycosis of all toes, bilaterally; and no diagnosis relative to skin problem of the abdomen as there was no current involvement.  The VA examiner opined that it was less likely than not that the Veteran's current conditions of the skin and feet were etiologically related to active service.  The rationale provided for this opinion was that the Veteran's service treatment records were silent with respect to back and stomach rashes, and toenail fungus; and according to the records available, there was no evidence of these conditions until a number of years after his service in Vietnam.  

The Board finds that this opinion is inadequate for adjudication purposes as it is based on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  In addition, the examiner did not comply with the Board's directive to assume that the Veteran is a credible historian for purpose of the opinion.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The claims folders should be provided to the VA examiner who conducted the December 2010 VA examination.  The examiner should be requested to review the claims folders and provide an addendum in which he responds in the affirmative or the negative to the following question:  Is there a 50 percent or better probability that the Veteran's current skin rash and foot fungus originated during active service or are otherwise etiologically related to his active service, to include as a result of exposure to herbicides?  For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the December 2010 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

